NOTE: This order is n0np:recedential.
United States Court of AppeaIs
for the FederaI Circuit
CONVOLVE, INC. AND
MASSACHUSETTS INSTITUTE OF TECHNOLOGY,
Plaintiffs-Appellan.ts,
V.
COMPAQ COMPUTER CORPORATION, _
Defendant-Appellee,
AND
SEAGATE TECHNOLOGY, LLC AND SEAGATE
TECHNOLOGY, INC.,
Defen,dar,ts-Appellees.
2012»1074
Appea1 from the United States District C0urt for the
S0ut;hern District of NeW Y0rk in case n0. 00-CV-5141,
Judge Ge0rge B. Danie1s.
ON MOTION
ORDER

CONVOLVE V. COMPAQ COMPUTER 2
Conv01ve, Inc. and Massachusetts Institute of Tech-
nology move without opposition for a 62-day extension of
ti1ne, until March 19, 2012, to file its principal brief
Upon consideration thereof,
IT IS ORDERED THATZ
The motion is g“ranted.
FOR THE CoURT
JAN 95 2913 151 Jan H0rba1y
Date J an Horbaly
Clerk
cc: Gregory A. Markel, Esq.
Ca1‘ter G. Phil1ips, Esq.
christopher 11 Landgi-aff, Esq. u3_c0uR$§,';EA',§}.EA,_gF0B
s2 1 THE FEDERAL ClRCU!T
JAN 05 2012
JAN HOHBALY
CLERK